Citation Nr: 1013258	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
National Guard from June 1952 to June 1955, to include 
unverified periods of active duty for training and inactive 
duty training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO in Louisville, Kentucky 
currently has original jurisdiction over the Veteran's 
claim.

In April 2009, the Veteran presented testimony at a personal 
hearing conducted at the Louisville RO before a Decision 
Review Officer (DRO).  In March 2010, the Veteran testified 
at a personal hearing, conducted via videoconferencing 
equipment, which was chaired by the undersigned Veterans Law 
Judge (VLJ).  Transcripts of these hearings have been 
associated with the Veteran's VA claims folder.


FINDING OF FACT

The competent evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss disability and his military 
service, to include noise exposure therein.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service and may not be so 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall Concerns

In February 2009 and January 2010, the Board remanded this 
case in order to provide the Veteran with a hearing.  As 
noted in the Introduction, the Veteran was provided with 
hearings in July 2009 and March 2010.  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran on November 23, 2005.  This letter informed the 
Veteran of what evidence was required to substantiate his 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  A March 20, 2006 letter 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and provided him with two 
VA examinations.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in April 2008 
and June 2009.  The report of these examinations reflect 
that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Supporting rationale was provided for the opinions 
offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2009 and March 2010 as detailed in the 
Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. See 38 
U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); 
see also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system 
and, therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2009).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), in this case it is 
undisputed that the Veteran has bilateral hearing loss 
"disability" as defined by 38 C.F.R. § 3.385.  See, e.g., 
the June 2009 VA examination.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), the Veteran's Military 
Occupational Specialty [MOS] was that of a Cannoneer.  He 
has testified that he was trained in heavy artillery and 
would fire all kinds of weapons without any hearing 
protection.  See the March 2010 hearing transcript, page 7.  
He further testified that he noticed hearing problems after 
firing howitzers but never complained of it.  Id. At 9.  
Based on the Veteran's MOS and his competent and credible 
testimony of in-service acoustic trauma, the Board finds 
that Hickson element (2) has been met. 

With respect to Hickson element (3), the record contains two 
medical opinions which discuss the relationship between the 
Veteran's military service and his bilateral hearing loss 
disability.  The first opinion comes from the April 2008 VA 
examiner.  The examiner noted that the Veteran was exposed 
to loud noise while training with the National Guard and 
that he worked as a farmer during his National Guard service 
and after.  After reviewing the Veteran's claims folder and 
providing a thourogh examination, the VA examiner concluded 
that "the Veteran's high frequency hearing loss is as least 
as likely as not (50/50 probability) caused by or a result 
of loud noise exposure while in the service."  In explaining 
the rationale behind his opinion, the examiner stated that 
the "Veteran reports farming all his life and it is most 
likely that his hearing loss is due to tractor use than the 
reported occasional weekend training exercise noise."  In 
July 2008, the VA examiner issued an addendum in an apparent 
attempt to clarify her opinion.  In the addendum, the 
examiner stated that "to opine on [the] Veteran's hearing 
loss due to noise exposure while in the service would be . . 
.mere speculation as there are no audiograms while [the] 
Veteran was in the service or shortly after separation from 
the service to base that opinion on."  

The second medical nexus opinion of record stems from the 
June 2009 VA examination report.  In his opinion, the VA 
examiner stated that the Veteran's "current bilateral 
hearing loss is less likely as not (less than 50/50 
probability) caused by or the result of military noise 
exposure."  The examiner explained that there was no 
evidence to indicate that the Veteran had hearing loss while 
in the National Guard or in the years following his 
discharge in 1962.  The examiner further noted that the 
first evidence of hearing loss found in the record stems 
from an October 2005 private treatment record, more than 
four decades after the Veteran separated from service.  It 
was also noted that the "Institute of Medicine has found no 
scientific basis for the conclusion that delayed onset 
hearing loss exists as a result of acoustic trauma.  In 
other words, if the hearing mechanism was damaged secondary 
to acoustic trauma, that hearing loss would occur 
instantaneously after exposure and not develop days, weeks, 
months or years later."  The examiner indicated that, in 
this case, the Veteran reported that his hearing loss 
developed gradually over the course of several years.  
Finally, the examiner noted that the Veteran demonstrated a 
mixed type hearing loss with a large conductive component in 
both ears.  The examiner observed that this type of hearing 
loss is not the type associated with acoustic trauma. 

The above mentioned statements are the only medical opinions 
in the record; they are not favorable to the claim.  While 
the Board observes that the April 2008 VA examiner 
originally stated that the Veteran's bilateral hearing loss 
was at least as likely as not due to service, such appears 
to have been an error as the rationale provided indicated 
that such a relationship was not possible.  Furthermore, as 
noted above, the April 2008 VA examiner later stated that 
"to opine on [the] Veteran's hearing loss [is] due to noise 
exposure [during] service would be . . . mere speculation."  
As such, the Board finds that the April 2008 VA examiner's 
opinion is of lesser probative value than the VA examiner's 
opinion provided on examination in June 2009, with 
supporting rationale.

To the extent that the Veteran and his representative 
contend that a medical relationship exists between his 
bilateral hearing loss disability and service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as alluded to above, 
the first competent evidence of a bilateral hearing loss 
disability comes from an October 2005 private treatment 
record, more than forty years after the Veteran left 
military service.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  While the Veteran is competent to report observation 
of decreased hearing ability since service, the Board finds 
that such assertions are less than credible.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight 
of veteran's lay testimony, but the lack of such evidence 
does not, in and of itself, render the lay testimony 
incredible).  In view of the foregoing, the Board finds that 
continuity of symptomatology after service has therefore not 
been demonstrated competent medical nor credible lay 
evidence.

Hickson element (3), medical nexus, has not been satisfied, 
and the claim fails on that basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability, as Hickson 
element (3) has not been met.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


